Citation Nr: 0008624	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1979, with 17 years, 8 months prior active service, 
and 4 years, 10 months prior inactive service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's request to reopen his 
claim for service connection for a stomach disorder.  

The Board observes that this matter was previously before the 
Board in June 1999, at which time the case was Remanded to 
the RO for the purpose of affording the veteran a hearing 
before an RO hearing officer.  Because the veteran had moved 
to Ohio, the case was transferred to the Cleveland RO.  An RO 
hearing was held in November 1999, and the hearing transcript 
has been associated with the claims file.  The case then was 
returned to the Board for appellate review.  The Board also 
notes that the veteran submitted additional evidence to the 
Board in January 2000, which was accompanied by a waiver of 
RO review of such evidence, dated in February 2000.


FINDINGS OF FACT

1.  A Board decision in October 1985 denied the veteran's 
claim of entitlement to service connection for a stomach 
disorder. 

2.  The evidence associated with the record since the October 
1985 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a stomach disorder.  

3.  There is medical evidence of a nexus or link between the 
veteran's current stomach disorder and service.


CONCLUSIONS OF LAW

1.  The October 1985 Board decision denying entitlement to 
service connection for a stomach disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999). 

2.  New and material evidence having been received since the 
October 1995 Board decision, the veteran's claim of 
entitlement to service connection for a stomach disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a stomach disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, an October 1985 Board decision denied a 
claim of entitlement to service connection for a stomach 
disorder.  As the veteran did not initiate and complete an 
appeal from that Board decision, that decision became final.  
38 U.S.C.A. § 7104(b).  Except as provided for in 38 U.S.C.A. 
§ 5108 (West 1991), when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 3.156(a) 
since the last final disallowance.  See Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  

The relevant medical evidence of record at the time of the 
October 1985 Board decision consists of the veteran's service 
medical records (SMRs) and certain VA medical records.  The 
relevant SMRs begin with an April 1952 treatment record 
showing a diagnosis of acute gastroenteritis, cause unknown.  
A July 1974 treatment record notes that the veteran was seen 
for a burning pain in the stomach not relieved by antacids, 
and accompanied by nausea and vomiting.  Objectively, the 
abdomen exhibited diffuse tenderness, especially over the 
stomach, but bowel sounds were normal and there was no 
organomegaly.  The assessment was anxiety reaction.  In 
September 1978, the veteran underwent a medical evaluation 
board review and a separation examination, the reports of 
which show the veteran suffered from multiple physical 
disabilities due to arthritis and bilateral sensorineural 
hearing loss.  No record was made at this time of a stomach 
disorder.

The relevant VA medical evidence of record at the of the 
October 1985 rating decision consists of the following: a May 
1984 VA examination report that noted the veteran's 
complaints of severe stomach distress, with symptoms of 
nausea and a burning sensation; a letter from a United States 
Army physician, dated in September 1984, which summarized the 
veteran's medical record of having three separate instances 
of abdominal pain or burning in January 1968 and July 1974; 
and a February 1985 letter from the same United States Army 
physician, which made the following statement: 

No "stomach condition" existed on enlistment 
physical of 18 May 1964.  Claimant complained of 
abdominal pain on 22 January 1968 with a clinical 
impression of possible esophagitis or pancreatic 
disease.  The problem was significant enough for 
the physician to order an [upper gastrointestinal 
series] and esophogram, which was performed 
(normal) on 30 January 1968.  He further complained 
of abdominal pain on 3 July 1974, and was treated 
for possible ulcer disease: "UD".  Routine 
history and physical exam (SF 93) on 28 March 1975 
describes "occasional GI upset." 


The relevant medical evidence associated with the claims file 
subsequent to the October 1985 Board decision begins with an 
April 1988 VA hospital discharge summary, which noted a 
history of gastritis.

A December 1996 VA upper gastrointestinal series (UGI) report 
revealed a small hiatal hernia with reflux and a suggestion 
of a distal esophagitis; atrophic gastritis was not excluded.  

A November 1997 VA treatment record noted that the upper 
abdomen was very tender to palpation, especially in the 
epigastric area.  The assessment was GERD, abdominal pain, 
and a hiatal hernia.  A November 1997 VA UGI report revealed 
spontaneous gastroesophageal reflux, esophagitis, and 
atrophic gastric mucosa.

A December 1997 letter from a physician's assistant, Richard 
L. Gronewaller, who attested to being a medical officer in 
the service, recounted treating the veteran during service 
"[o]n many occasions . . . with various antacids for peptic 
ulcer disease."  Mr. Gronewaller recollected that a UGI 
study found that he had a hiatal hernia and suggestion of 
gastrointestinal reflux disease.

A December 1997 VA examination report noted that the abdomen 
was moderately distended.  The assessment was GERD. 

A January 1998 VA examination report noted that an 
examination of the abdomen resulted in guarding, rebound, and 
rigidity.  There was minimal diffuse tenderness and some 
ascites present.  The assessment was ascites and 
gastroesophageal reflux disease (GERD).   

A September 1999 VA endoscopic examination report found that 
the esophagus, gastroesophageal junction, stomach, and 
duodenum all appeared normal.  The impression was a normal 
esophagogastroduodenoscopy.  The differential diagnosis was 
probable GERD.

The remaining evidence consists of the veteran's variously 
dated written statements and his RO hearings dated in 
September 1984 and November 1999, in which he contends that 
his current stomach disorder was incurred during service.  

The veteran's service medical records and certain supporting 
post-service medical records reference instances of in-service 
complaints and treatments for abdominal symptoms of pain and 
discomfort, which were not conclusively attributed to any 
particular disease, disorder, or injury.  The additional 
evidence of record since the October 1985 Board decision 
includes current diagnoses of GERD, esophagitis, and a hiatal 
hernia.  The Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, is 
not cumulative or redundant of evidence previously submitted, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, as this 
evidence is considered new and material, the claim of 
entitlement to service connection for a stomach disorder is 
hereby reopened.  38 C.F.R. § 3.156(a).  

The Board also concludes that all of the evidence of record, 
taken together, is sufficient to make the veteran's claim of 
service connection for a stomach disorder well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim that is plausible; capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
stomach disorder has been reopened, and the claim is well-
grounded.  The appeal is granted to this extent.


REMAND

As explained in the decision rendered above, the Board finds 
that the evidence of record is sufficient to reopen and well-
ground the veteran's claim, which encompasses the first two 
steps of the three-step analysis mandated by Hodge, Winters, 
and Elkins.  In fulfilling the third and final step of the 
analysis, an evaluation of the merits of the claim is 
required, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Where, in a case such as this one, the RO initially found no 
new and material evidence to reopen claim, but the Board finds 
that new and material evidence had been received to reopen the 
claim, and the case is also found to be well grounded, then 
the case may be remanded to the RO for a de novo review of the 
entire record, unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, as additional development is necessary prior to 
final adjudication of this matter on the merits, the veteran's 
claim is remanded to the RO for such development.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

The RO should readjudicate the case de novo on the 
issue of whether the veteran's claim of entitlement 
to service connection for a stomach disorder should 
be granted on the merits.  Any and all action 
necessary to complete the duty to assist the 
veteran in the development of his well-grounded 
claim pursuant to 38 U.S.C.A. § 5107(a) should be 
undertaken.  If the RO's determination remains 
adverse to the veteran, the veteran and his 
representative should be furnished a supplemental 
statement of the case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


